Citation Nr: 1430815	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  12-14 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Northern California Health Care System


THE ISSUE

Entitlement to payment of private medical expenses incurred at the Permanente Medical Group beginning June 8, 2011.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from January 1945 to May 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 decision of the Department of Veterans Affairs (VA) Northern California Health Care System that denied the claim for reimbursement.  

On his June 2012 substantive appeal, the Veteran requested a hearing before a member of the Board.  A March 2014 letter notified the Veteran that he was scheduled for a hearing in June 2014.  The Veteran did not attend his hearing, and he has not provided good cause as to why his hearing should be rescheduled.  His hearing request is deemed withdrawn.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Payment for or reimbursement of emergency services for nonservice-connected conditions in non-VA facilities may be authorized under the Veteran's Millennium Health Care and Benefits Act.  See 38 U.S.C.A. § 1727; 38 C.F.R. § 17.1002.  

The Veteran seeks payment or reimbursement for services rendered by the Permanente Medical Group beginning June 8, 2011.  Records of that treatment, however, have not been obtained.  The Board cannot evaluate the Veteran's claim without these records, so they must be obtained on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the Veteran, obtain records of his treatment from the Permanente Medical Group in June 2011.  Inform the Veteran that, in lieu of allowing VA to obtain these records, he may submit them directly.

2.  Ensure that all VA treatment records from June 2011 have been obtained and associated with the claim file.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

